SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

900
CAF 12-01218
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF ALAZAYA I.B., JAVONTE W.G.,
MAREYAH A.B. AND NORMAN J.B.
-----------------------------------------------
JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES,                   ORDER
PETITIONER-RESPONDENT;

MATTHEW J.B., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.

DEBORAH R. GARDINER, WATERTOWN, FOR PETITIONER-RESPONDENT.

ASHLEY N. LYON, ATTORNEY FOR THE CHILD, ADAMS.

LISA WELDON, ATTORNEY FOR THE CHILDREN, WATERTOWN.

SCOTT A. OTIS, ATTORNEY FOR THE CHILD, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County
(Richard V. Hunt, J.), entered May 25, 2012 in a proceeding pursuant
to Family Court Act article 10. The order, among other things,
adjudged that respondent neglected the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 27, 2013                    Frances E. Cafarell
                                                  Clerk of the Court